DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose an apparatus “wherein the first conductive plane member and second conductive plane member are connected to form an overall ground plane; and a third conductive ground plane member disposed in a second plane, different from the first plane; and means for causing relative movement between the third conductive ground plane member and the conductive signal line to cause a change in the phase of the signal.”
Claims 2-13 are allowed as depending on claim 1. 
Regarding claim 14, the prior art of record does not disclose “wherein the first conductive plane member and second conductive plane member are connected to form an overall ground plane; and providing a third conductive ground plane member disposed in a second plane, different from the first plane and means for causing relative movement between the third conductive ground plane member and the conductive signal line to cause a change in the phase of the signal.”
Regarding claim 15, the prior art of record does not disclose “wherein the first conductive plane member and second conductive plane member are connected to form an overall ground plane; a third conductive ground plane member disposed in a second plane, different from the first plane; and one of (i) a screw or (ii) a spring and at least one support, configured to cause relative movement between the third conductive ground plane member and the conductive signal line to cause a change in the phase of the signal.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AMY X YANG/Examiner, Art Unit 2844         

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844